SEPARATE OPINION.
WOODSON, P. J.
Fire Insurance: Unconstitutional Law. That while I fully concur in the general doctrine that many things may and should he held to he germane to the principal subject of the act or bill introduced in the Legislature for passage, and need not therefore be specially mentioned therein, yet I am of the opinion that when the principal part of the act or bill is declared unconstitutional, null and void for any reason, then it is self-evident that all germane and incidental matters thereto are likewise unconstitutional, null and void.
I heartily concur in the entire opinion of our learned associate, except as to paragraph III, to which I dissent for the reason:
Now what is the principal subject of the act under consideration Answer: I think it is unquestionably a uniform policy of fire insurance; and if that is true, which I believe cannot be successfully denied, then the notice which the act refers to must of necessity refer to the notice provided for in said “uniform-policy,” and if that policy is void because the statute is unconstitutional, null and void, the same as if it had never been enacted, then there is nothing left to which the notice mentioned in the latter part of said section of the statute could apply; and if that is true, then I am unable to see how it can be logically contended that the germane part of a statute can stand when the thing to which it is germane is dead or has no existence.
The germane matter referred to in such statutes may be likened unto a satellite; that is, a matter or person attached to and dependent upon some superior matter or person, and if the superior matter or per*474•son is destroyed by any means whatever, then the satellite of necessity is destroyed also; for when that relation between the two is destroyed by exterminating the former, which gives birth and existence to the latter, then no longer can the satellite exist, and consequently the latter of necessity must perish with the former. So in the case at bar, if the “uniform policy” is invalid then of necessity that part of the .act, regarding the notice of loss, etc., and the waiver thereof, must of necessity pass from .the realms of the law with its parent and supporter.